August 20, 2013

Mr. Rich Tobin
13 Court Street
Wakefield, MA 01880

Dear Rich

On behalf of Lionbridge Technologies, Inc. (“the Company”) I am pleased to offer
you the position of Senior Vice President/General Manager, GLT Operations, based
at our Waltham headquarters, reporting to me, Rory Cowan, Chief Executive
Officer. This letter is provided to you to summarize the terms and conditions of
your “at will” employment, and is not intended to be, and should not be
construed as, an employment contract. This offer is contingent on the successful
completion of the Company’s standard background check. The details of our offer
are outlined below:

Start Date: Your start date is projected to be September 16, 2013

Base Salary: Your starting gross base salary will be at the rate of $320,000 per
annum. Payroll payment periods are currently bi-weekly and are subject to change
at Company discretion.

Restricted Stock: Subject to approval by the Company’s Board of Directors,
Lionbridge will grant you restricted stock of 80,000 shares and 20,000 options.
The stock will be granted under the Company’s Stock Incentive Plan. The specific
terms and conditions of such Restricted Stock grant shall be set forth in, and
governed by, the Company’s standard form of Restricted Stock Agreement.

Incentive Compensation: You are eligible to participate in the Management
Incentive Plan (MIP) with a target bonus for 60% of your base salary. Payment of
any incentive compensation under the MIP is dependent on achievement of company
performance targets relating to revenue and profitability, and achievement of
personal objectives, all as established and determined by the Board of
Directors.

Sign on Bonus: You will receive a sign on bonus in the amount of $47,500 which
will be paid to you in the first payroll of your employment.

Severance: Should you be terminated for any reason other than cause or
termination which is covered in the Change of Control agreement, you will
receive a twelve (12) month severance package paid over a twelve (12) month
period. You will receive benefits during the twelve (12) month period based on
the benefits currently in force at time of termination.

Change of Control Agreement: You will receive a Change of Control Agreement upon
hire.

Confidentiality Agreement: You will be required to sign the enclosed Business
Protection Agreement (“BPA”) that sets forth your obligations of confidentiality
among other topics.

Benefits: Effective on the first day of the month after you begin employment,
you and eligible members of your immediate family will be able to participate in
our comprehensive benefits program that currently includes a medical and dental
plan, life and disability insurance, and 401(k) plan. You will also participate
in the enhanced Executive benefits program. The coverage and protections
afforded by these programs will be discussed with you at your orientation
meeting.

Vacation: Your vacation eligibility will be four weeks per full calendar year.
Vacation time does not accrue and is not carried over into subsequent years.

This offer is subject to completion of the following:



  •   Criminal/ background checks



  •   Fair credit reporting act documents



  •   Verification of authorization to work (as described below)

Due to the Immigration Reform and Control Act of 1986, employers need to verify
authorization to work in the United States. Enclosed is US Department of Justice
Form I-9 that must be completed and returned to Human Resources within three
business days after your start date. Please come prepared on your first day with
verification documents as shown on page 2 of that form, under “Lists of
Acceptable Documents.”

Rich, we believe you have a good understanding of the position as it was
described to you in your interviews and are truly optimistic about the potential
represented by this opportunity, as well as the contribution we feel you will
make to the long term growth of Lionbridge. We would like to remind you;
however, that employment with the Company is at will, meaning that either the
Company or you may terminate the employment relationship at any time, for any
lawful reason, with or without prior notice.

To accept our offer, please sign your name in the designated space on the last
page of the BPA, and return the original to me. The BPA will be countersigned
and a copy of the fully executed document will be returned to you for your
records.

If you have any questions, please contact me. We look forward to working with
you and to your contribution to the continued success of our company.

Welcome to the team!

Sincerely,

/s/ Rory Cowan
Rory Cowan
Chief Executive Officer


ATTACHMENTS:



  •   Business Protection Agreement

